EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors China ShouGuan Mining Corporation We hereby consent to the use in this Registration Statement on Form S-1 of our report datedJuly 2, 2010, relating to the consolidated financial statements of China ShouGuan Mining Corporation as of and for the year ended December 31, 2009 and the period from December 1, 2008 (Inception) through December 31, 2008, and to the reference to our firm under the caption “Experts” in the Prospectus. /s/ZYCPA Co Ltd ZYCPA Company Limited Certified Public Accountants July 2, 2010 Hong Kong, China 9 FLOOR, CHINACHEM HOLLYWOOD CENTER, 1-13 HOLLYWOOD ROAD, CENTRAL HONG KONG Phone:(852) 2573 2296 Fax: (852) 2384 2022 http://www.zycpa.us
